Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 12/07/21, applicants have amended claim 1, and cancelled claims 2 and 12.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION -The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 17-19, the phrase “wherein the plurality of categories each reflect a respective deviation range from a CAD model of the component” is unclear, because it is unclear what categories of the CAD based information is deviated from “a CAD model” or “the CAD model”.  
Applicants’ specification on para [0046-0047] teaches the following:
“[0046] Due to the painting, the dimensions of the vehicle door deviate from the ideal dimensions from the CAD model, which alone describe the raw state of the vehicle door. For this reason, the vehicle door was already measured in a preceding working 
[0047] For this purpose, in the exemplary embodiment a hundred vehicles were measured and deviations from the ideal CAD model calculated. These deviations were categorized in ten individual ranges. The category with the smallest deviations is referred to as a "range 1 component". In order to process such a component, the robot controller is operated with the corrective information required for a range 1 component. Then there is a "range 2 component", which is processed with the corrective information for a range 2 component, and so on.” 
For the purpose of examination, this claim limitation is interpreted in two ways: 
In assumption #1, the limitation is interpreted as an intended use of the apparatus wherein the CAD information is categorized (broadly interpreted), such as the desired path of the nozzle or spray device automatically correcting or compensating the deviations within a range of the desired spraying area.
In assumption #2, the following is assumed in view of paragraphs [0046-0047]: “wherein the plurality of categories each reflects a respective dimensional deviation range from an ideal CAD model of the component, wherein the dimensions of the component deviate from the ideal dimensions of the ideal CAD model caused by painting (or applying a sealing, in view of claim 1)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettersson et al (US 8,875,655 B2).
As to claim 1, Pettersson et al discloses (see Fig 1-5) an apparatus capable of applying a sealing and/or a coating substance to a component, comprising: kinematics (see column 15, lines 1-15); a spray device (nozzle 1); and a first sensor (31); wherein
the apparatus is capable of: a) acquiring computer-aided design (CAD)-based information on the component (see Abstract); and in real time (see column 20, line 61- 67): b) acquiring actual information on the component by the first sensor (see Fig 1 wherein the images of cameras 31 processed using evaluation means 36); c) creating a movement profile for the kinematics and an application profile for the spray device on a basis of the CAD-based information and the actual information (see Fig 1 and column 7, lines 28-34); and d) executing the movement profile and the application profile on the component (see column 7, lines 43-56 for the desired profile).  Furthermore, Pettersson et al teaches the CAD-based information comprises categorized information on a basis of real information on the component (see Abstract and column 7, lines 43-56), and wherein the CAD information is categorized as the desired path of the nozzle or spray device automatically correcting or compensating deviations within a range of the desired spraying area (see column 14, lines 1-13).


Regarding claim 4, in Pettersson et al the actual information is geometrical information on the component and/or information about a previously applied coating substance (see Fig 1, column 9, lines 49-57, column 10, lines 7-15 and column 7, lines 28-34).
As to claim 5, in Pettersson et al the first sensor is a digital position acquisition system (see column 9, lines 60-64).
Regarding claim 6, in Pettersson et al the apparatus is capable of additionally acquiring the actual information by a second sensor (see Fig 1, column 7, lines 28-34, and column 14, lines 7-13).
As to claim 7, in Pettersson et al the apparatus is capable of acquiring the actual information by the first sensor dependent on a production step (see column 24, lines 9- 16).
Regarding claim 8, in Pettersson et al the movement profile is dependent on at least one of the following parameters: position; orientation; speed; and acceleration (see column 7, lines 62-67; column 8, lines 1-5 &20-29; column Y, lines 57-59; column 10, lines 1-7; column 12, lines 44-47 and column 16, lines 20-25 & 58-61).
As to claim 9, in Pettersson et al the application profile is dependent on at least one of the following parameters: nozzle diameter; distance from the component; flow rate; pressure; volume; temperature; speed of the kinematics and/or the spray device; and orientation of the spray device (see column 7, lines 62-67; column 8, lines 1-5 &20- 
As to claim 10, in Pettersson et al the movement profile and/or the application profile are created such that a distance between the spray device and the component is capable of being no more than 60 mm (see column 8, lines 1-5).
Regarding claim 11, in Pettersson et al the apparatus is capable of running through processes a), b), c) and d) at least partially one after the other and/or more than once.

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (claim 1 incorporating limitations of the assumption #2, as described above).
Claims 3-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (claim 1 incorporating limitations of the assumption #2, as described above).

The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record, Pettersson et al fails to teach each and every limitation of the instant invention.  Specifically, fails to teach or reasonably suggest the claimed apparatus for applying a sealing and/or a coating substance to a component comprising, inter alia (see claim 1), the apparatus is configured to acquire computer-.

Applicant's arguments filed 12/07/21 have been fully considered but they are not persuasive. As explained above, amended claim 1 contains formal issues, Pettersson et al meets the amended claim limitation (of assumption #1) as explained in the rejection above.  However, amended claim 1 (incorporating claim limitation of assumption #2) is allowable as described above.  For at least the reasons described above, the examiner maintains the rejection of claims 1 and 3-11 per assumption #1 over the reference to Pettersson et al.  The art rejection over the reference to Hissen has been withdrawn in view of the amendment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/